Colonel T.L. Goodwin, Director Arkansas State Police #3 Natural Resources Drive P O Box 5901 Little Rock, AR 72215
Dear Colonel Goodwin:
This is in response to your request for an opinion concerning whether, under Act 899 of 1989, the Towing and Recovery Board is empowered to license towing operators and to establish licensing fees and collect the same.
Please note that I have enclosed a copy of Opinion Number 89-153, which I believe satisfactorily answers your question.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.